.   ,..                                            _·_ _
                                                    ..
                                                         ,
                           WRIT OF HABEAS CORPUS


                            CERTIFIED COPIES OF


                             CAUSE NO. 1097497-A


                           POST CONVICTION




          FROM:             179TH DISTRICT COURT
                                                                  RECEIVED IN
                                                             COURT OF CRIMINAL APPEAlS
                                     OF                            ocr oa 2015
                                                                4bel Acosta, Clerk
                            HARRIS COUNTY, TEXAS




                           LEEROY CESAR CARBALLO


                                  APPLICANT



                                     vs.


                             THE STATE OF TEXAS


                                 RESPONDENT




          PAGE I OF   1-                                              REV.   01-02-04
                    •            INDEX
                                                 •
                                                                          PAGE


    WRIT OF MANDAMUS ORDER ISSUED IN THE COURT OF CRIMINAL
    APPEALS OF TEXAS

    DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER                                3

  . THE STATE'S MOTION REQUESTING DESIGNATION OF ISSUES I THE              4
    STATE'S PROPOSED ORDER DESIGNATING ISSUES .

    LETTER TO APPLICANT                                                    7

    CERTIFICATE OF THE CLERK                                               8




PAGE I OF I                                               REV: 01-02-04
    ..
                !
                        •                                              •
                                                                                   FILED
                                                                                        Chris Daniel
                                                                                        District Clerk

                                                                                       JUL 2 9 2015
                                                                             llme:,_   __,.,.__,.--=--:--::::-::-:~­
                                                                                         Harrls   Co!f0' Toxa&
                                                                             BY.------~~~~-------
                                                                                      Doputy



               IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-83,506-01


                        IN RE LEEROY CESAR CARBALLO, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE N0.1097497-A IN THE 179T" DISTRICT COURT
                                FROM HARRIS COUNTY


         Per curiam.

                                             ORDER


         Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. He contends that he mailed an "amended/supplemented application for

writ of habeas corpus" 1 in November 2013, and has received no confirmation that the District Clerk

filed the documents.

         In these circumstances, additional facts are needed. The Respondent, the District Clerk of

Harris County, is ordered to file a response, addressing whether they received Applicant's pleadings,



         1
         It appears that the original writ filed is still pending under authority of an order
designating issues signed on October 20, 2011.

                                                                                          RECORDER'S MEMORAND~M
                                                                                          This instrument is of poor quality
                                                                                                at the time of imaging


                                                                                            :00001
,,
       /,
     \.-• i
                                      •                                               •
                                                                                                               2

              and, if so, stating whether they were filed. If the pleadings were received and filed, the District

              Clerk's response shall include proof establishing the date offiling. Ifthe pleadings were received

              but not filed, the District Clerk shall detail its rationale for not filing them.

                      This motion for leave to file a writ of mandamus shall be held in abeyance until the
                                                                                                         )


            Respondent has submitted the appropriate response. Such response shall be submitted within 30

            days of the date of this order.




            Filed: July 29,2015
            Do not publish




                                                                                                    :00002
                                                              PATRICIA R. LYKOS
                                                                                                   •••
                                                                DISTRICT ATTORNEY
                                                               HARRIS COUNTY, TEXAS




                                                                  September 28, 2011

                        Chris Daniel, District Clerk
                        Hams County, Texas
                        1201 Franklin
                        Houston, Texas 77002
                                                                         Re: Ex parte LEEROY CESAR CARBALLO
                                                                         No. 1097497-A in the 17~™
                                                                         District Court of Harris County, Texas
                                                                         Filing date: SEPTEMBER 28T", 2011


                        Date copy ofwrit delivered to District Attorney's Basket: SEPTEMBER 28T", 2011
                        By: L..JEFFERSON


                        Dear Sir:

                        I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
                        writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
                        Therefore, I waive service by certified mail as provided therein.

                        I understand that I have 15 days from the date received to answer.
    '       ~·-·   ..




~,;.
~~-·                              SEP 3 0 2011                                               ;;f:>     u.;,~                                    .
                                                                                             ~                                               .,..
~~;,·.:,.


                                               NO. 1097497-A
                                                                          •
     EX PARTE                                          §           IN THE !79th DISTRICT COURT

                                                       §           OF
     LEEROY CESAR CARBALLO,
      Applicant                                        §           HARJUSCOUNTY,TEXAS


                THE STATE'S MOTION REQUESTING DESIGNATION OF ISSUES

            The State of Texas, by and through its Assistant District Attorney for Harris County,

     requests that this Court, pursuant to TEX. CODE CRIM. PROC. art. 11.07, §3(d), designate the

     following issues which need to be resolved:

             1. Whether the applicant received effective assistance of counsel at trial.

            2. Whether the applicant received effective assistance of counsel on appeal.

            Service has been accomplished by mailing a true and correct copy of the foregoing

     instrument to the following address:
                                                                                                                         Q
                    Leeroy Cesar Carballo                                                                                w
                                                                                                                         C)
                    #1462910- Wayne Scott Unit
                    6999 Retrieve Rd.
                    Angleton, TX 77515                                                                                   -~
            SIGNED October 6, 2011.

                                                      Rey;tf~lf.bml:i~tt~e=='~-:­
                                                      ~Keating
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      1201 Franklin, Suite 600
                                                      Houston, Texas 77002
                                                      (713) 755-6657, (713) 755-5809 (fax)
                                                      Texas Bar I.D. #00787813




                                                                                    RECORDER'S MEMORAND~M
                                                                                    This instrument is of poor quality
                                                                                          at the time of imaging

                                                                                                :00004
                      •-"
                            •             NO. 1097497-A
                                                                      •
EX PARTE                                          §           IN THE 179th DISTRICT COURT

                                                  §           OF
LEEROY CESAR CARBALLO,
 Applicant                                        §           HARRIS COUNTY, TEXAS


                THE STATE'S PROPOSED ORDER DESIGNATING ISSUES

        Having reviewed the applicant's application for writ of habeas corpus, the Court finds

that the following issues need to be resolved in the instant proceeding:

        1. Whether the applicant received effective assistance of counsel at trial.

        2. Whether the applicant received effective assistance of counsel on appeal.

        Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited issues

and then enter findings of fact.

        The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the

above-styled case to the Court of Criminal Appeals until further order by this Court.

                                    By the following signature,

                  the Court adopts the State's Proposed Order Designating Issues.

                            SIGNED on the_ day        ofO~~ 1011.            /

                                                   g~
                                       PRESIDING JUDGE




                                                                                        :00005
                              •               CHRIS DANIEL
                                       HARRIS COUNTY DISTRICT CLERK
                                                                                •
 November 7, 2011

PATRICIA LYKOS
DISTRICT ATTORNEY
HARRIS COUNTY, TEXAS



To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1097497-A in the 179TH District Court.

0      State's Original Answer Filed

0      Affidavit Filed

0      Court Order Dated

[8J Respondent's Proposed Order Designating Issues Dated October 20, 2011

0      Respondent's Proposed Findings ofFact and Order

0      Other·




Enclosure(s)- RESPONDENT'S MOTION/ORDER DESIGNATING ISSUES




                1201   FRANKLIN   •   P.O. Box 4651 •   HOUSTON, TEXAS   77210-4651   • (888) 545-5577

PAGE   I OF I                                                                                       REV:   01-02-04

                                                                                                     :00006
                          •                  CHRIS DANIEL
                                     HARRIS COUNTY DISTRICT CLERK
                                                                              •
 November 7, 2011

LEROY CESAR CARBALLO
3146291 0-WAYNE SCOTT UNIT
6999 RETRIEVE RD.
ANGLETON, TX 77515



To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1097497-A in the 179TH District Court.

0   State's Original Answer Filed

0   Affidavit Filed

0   Court Order Dated

~ Respondent's Proposed Order Designating Issues Dated October 20, 2011

0   Respondent's Proposed Findings of Fact and Order

0   Other




        ~~,..,Deputy

Criminal Post Trial



Enclosure(s)- RESPONDENT'S MOTION/ORDER DESIGNATING ISSUES




              1201   FRANKLIN   •   P.O. Box 4651   •   HOUSTON, TEXAS   77210-4651   • (888) 545-5577

PAGEl   OFI                                                                                         REv: 01-02-04 ·

                                                                                                     :00.007
                            •                                        •
                                  CERTIFICATE OF THE CLERK

                                     APPLICANT IN CUSTODY


THE STATE OF TEXAS                                 { IN THE 179th DISTRICT COURT

COUNTY OF HARRIS                                   { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify thatthe

foregoing           ~   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 1097497-A including certified

copies as requested from Court Order (entered on the 29th day of JULY, A.D., 2015) and

each document, the inclusion of which was thereby ordered.



I further certify the Applicant LEEROYCESAR CARBALLO is in the custody of the

Texas Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the 21st day of

SEPTEMBER, 2015.




PAGE   I   OF   I                                                                   REV.   01-02-04
                                                                                        :00008